Chalmers, J.,
delivered the opinion of the court.
It has never been held, here or elsewhere, so far as we can find, that an indictment could be abated or quashed because one or more of the grand jury were intoxicated while it was under consideration by that body. The grand jury is not under the guidance and control of the court, like a petit jury is, while considering of their verdict, and should not be so judged. The plea in abatement was properly demurred to.
The court refused to let counsel for the accused consult with his own witnesses upon the ground that they were under the rule, and for no other reason. . ,
That this was error is settled by White’s Case, 52 Miss. 216.

Reversed and remanded.